Citation Nr: 0023016
Decision Date: 08/30/00	Archive Date: 11/03/00

DOCKET NO. 95-03 030               DATE AUG 30, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Lincoln, Nebraska

THE ISSUES

1. Whether new and material evidence has been submitted to reopen
a claim for service connection for a deviated nasal septum.

2. Whether new and material evidence has been submitted to reopen
a claim for service connection for a sinus condition.

3. Whether new and material evidence has been submitted to reopen
a claim for service connection for a left shoulder disorder.

4. Whether new and material evidence has been submitted to reopen
a claim for service connection for a left knee disorder.

5. Whether new and material evidence has been submitted to reopen
a claim for service connection for a lung condition to include
bronchitis.

6. Entitlement to service connection for myositis.

7. Entitlement to service connection for rhinitis.

8. Entitlement to service connection for a disorder of the left
hand and wrist.

9. Entitlement to an increased evaluation for a service-connected
anxiety disorder, currently evaluated as 30 percent disabling.

10. Entitlement to a total rating based on individual
unemployability due to service- connected disability (TDIU).

REPRESENTATION

Appellant represented by: John Stevens Berry, Attorney.

WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and A.J.

ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel

INTRODUCTION

The veteran served on active duty in the military from January 1940
to September 1945.

The issues now on appeal to the Board of Veterans' Appeals (Board)
arise from three decisions by the Department of Veterans Affairs
(VA) Regional Office (RO) in Lincoln, Nebraska. These include a
September 1994 rating decision that denied the veteran's claim for
an increased rating for his service-connected anxiety

- 2 -

disorder, then evaluated as 10 percent disabling. Following a
December 1998 remand by the Board, the RO increased the disability
rating for the veteran's anxiety disorder to 30 percent in January
2000. However, as the veteran is presumed to seek the maximum
available benefit, and a higher evaluation is available, the appeal
on the increased rating issue is not abrogated. See AB v. Brown, 6
Vet. App. 35, 38 (1993).

The majority of issues now before the Board arise from a December
1997 decision in which the RO found that the veteran had not
submitted new and:material evidence to reopen previously denied
claims for service connection for a nasal septum deformity,
sinusitis, a left shoulder disorder, a left knee disorder, and a
lung disorder to include bronchitis. By this decision the RO also
denied the veteran's claims for service connection for myositis,
rhinitis, and a disorder of the left wrist/hand. The veteran
submitted his notice of disagreement (NOD) with respect to these
issues in December 1997. A statement of the case (SOC) was issued
in June 1998, and the veteran perfected his appeal with VA Form 9
filed in July 1998 [While, in the prior remand, the Board
identified the veteran's notice of disagreement as filed in July
1998, and directed that the RO issue a. statement of the case, this
direction was, apparently, based on incomplete information in the
claims file.]

The issue of entitlement to a total rating based on unemployability
comes before the Board on appeal from a December 1998 RO decision
denying that claim. The veteran filed a notice of disagreement with
that denial in December 1998, a statement of the case was issued in
January 2000, and the veteran perfected his appeal with the filing
of a substantive appeal in March 2000.

The Board notes that in a December 1998 statement, the veteran's
service representative indicated that the veteran wished to reopen
his claims for increased ratings for his service-connected
disabilities. As the veteran did not, at that time, have an ongoing
claim with regard to his service-connected residuals of fractures
of the 9th and 10th ribs, the Board construes this statement as a
claim for an increased rating for this disorder. As this claim has
not been addressed by the RO, it is referred to the RO for
appropriate action.

- 3 - 

The Board's decision on the petition to reopen the claim for
service connection for disability involving a deviated nasal septum
is set forth below. However, the remaining issues are addressed in
the REMAND following the ORDER portion of the decision.

FINDINGS OF FACT

1. The RO denied service connection for residuals of a submucous
resection for correction of a deviated nasal septum in June 1989;
the veteran was notified of the decision and of his appellate
rights in July 1989, but did not file an appeal.

2. The new evidence that has been associated with the claims file
since the June 1989 decision, when considered alone or in
conjunction with the evidence previously of record, does not tend
to establish that the veteran's deviated nasal septum was in any
way related to service, or that the veteran suffers; any residuals
of the in-service nasal septum surgery.

CONCLUSIONS OF LAW

1. The RO's June 1989 decision denying the veteran's claim for
service connection for residuals of a submucous resection for
correction of a deviated nasal septum is final. 38 U.S.C.A. 7105
(West 1991); 38 C.F.R. 3.104(a), 20.302, 20.1103 (1999).

2. New and material evidence to reopen the claim for service
connection for disability involving a deviated nasal septum has not
been presented. 38 U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156
(1999).

4 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the
facts, as shown by the evidence, must demonstrate that a particular
disease or injury resulting in current disability was incurred
during active service or, if preexisting active service, was
aggravated therein. See 38 U.S.C.A. 1110, 1131; 38 C.F.R. 3.303(a).

The veteran's claim for service connection for disability involving
a deviated nasal septum has previously been considered and denied
by the RO in June 1989. The RO found that the veteran's 1941
submucous resection was ameliorative surgery to correct a deviated
septum which pre-existed entrance into service. At that time, the
pertinent evidence before the Board included: service medical
records that showed that the veteran had a deviation of the nasal
septum that existed prior to service, and that the veteran
underwent submucous resection in November 1941; a February 1948
examination report that indicated the veteran's nose, throat, and
sinuses were normal; a file abstract summary created in November
1959, which indicated that the veteran had submucous resections
performed in 1936 and in 1941 and that the veteran suffered from
headaches in August 1945 that were related to his middle turbinates
crowding against the septum; and a May 1989 statement in which the
veteran asserted that he has had nearly constant sinus headaches
and infections since the in-service resection. Although notified of
the June 1989 denial in July 1989, the veteran did not appeal that
decision. Hence, that decision is final. See 38 U.S.C.A. 7105 (West
1991); 38 C.F.R. 3.104(a), 20.302, 20.1103 (1999).

Final decisions are not subject to revision on the same factual
basis. If, however, "new and material" evidence is presented or
secured with respect to a claim which has been disallowed, the
Secretary shall reopen the claim and review the former disposition
of the claim. See 38 U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156
(1999).

In June 1997, the veteran submitted an application to reopen the
claim for service connection for a deviated nasal septum. In
December 1997, the RO denied the petition, and this appeal ensued.

5 - 

In Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the United
States Court of Appeals for Veterans Claims (hereinafter the
Court), held that the United States Court of Appeals for the
Federal Circuit (Federal Circuit), in Hodge v. West, 155 F.3d 1356
(Fed Cir 1998), articulated a three-step process for consideration
of a previously denied claim: first, it must be determined whether
new and material evidence has been presented under 38 C.F.R.
3.156(a); second, if new and material evidence has been presented,
immediately upon reopening, it must be determined whether, based
upon all the evidence and presuming its credibility, the claim as
reopened is well grounded pursuant to 38 U.S.C.A. 5107(a); and
third, if the claim is well grounded, the adjudicator may evaluate
the merits after ensuring the duty to assist under 38 U.S.C.A.
5107(b) has been fulfilled.

New" evidence is evidence that was not of record at the time of the
last final disallowance, and not merely cumulative or redundant of
other evidence of record. "Material" evidence is evidence that is
relevant and probative of the issue at hand, and which, by itself
or in connection with the evidence previously assembled, is so
significant it must be considered in order to fairly decide the
merits of the claim. See 38 C.F.R. 3.156(a); Cox v. Brown, 5 Vet.
App. 95, 98 (1993). See also Evans v. Brown, 9 Vet. App. 273
(1996).

Furthermore, the Court has stated that in determining whether the
evidence is new and material, the credibility of the newly
presented evidence is to be presumed. Justus v. Principi, 3 Vet.
App. 510 (1992). The Board is required to give consideration to all
of the evidence received since the last disallowance of these
claims on any basis, or, in this case, since the RO decision dated
in June 1989. Evans.

Additional evidence added to the file since the RO's 1989 decision
includes a December 1990 hospital summary, which noted the
veteran's nose was normal. The additional evidence also includes
records of VA medical treatment submitted in 1999 and VA
examination reports dated in May 1994, July 1997, and December
1999; and various statements by the veteran.

- 6 -

On VA examination in May 1994, the veteran reported subjective
complaints of intermittent nasal congestion, sinus problems, and
headaches since his in-service submucous resection. He denied
recent treatment for sinus problems. The diagnosis included history
of chronic sinusitis, status post submucous resection for
correction of deviated nasal septum, and headaches, probably
musculoskeletal in origin and probably also secondary to chronic
sinusitis.

A July 1997 VA examination report noted that the veteran gave a
history of walking into the tailgate of an Army truck in 1941 and
sustaining injuries to the base of his nose. The veteran stated
that he began to have trouble breathing through one side of his
nose. It was noted that the veteran underwent a submucous resection
in 1941 and that this alleviated the problem of his difficulty
breathing through one side of his nose. Physical examination
revealed that both nares were patent without abnormality noted to
the external nose or the vestibule. The nasal cavities all appeared
to be normal as did the septum and the floor of the nose. The
remainder of the nasal examination was noted to be normal as well.
The diagnosis was remote history of trauma to the nose with
surgical procedure to correct nasal passage obstruction; and normal
examination of nose this date.

VA medical records submitted in January, March, and August 1999 did
not pertain to a disorder related to a deviated nasal septum.
Likewise, findings on the report of the veteran's general medical
examination in December 1999, indicated only that the veteran's
maxillary sinuses were mildly tender and that there was no
discharge from the nose. The diagnosis did not pertain to the nose
or sinuses.

After review of all the evidence submitted since the June 1989
decision, the Board finds that new and material evidence has not
been presented sufficient to reopen the claim for service
connection for a disorder related to a deviated nasal septum.

The medical evidence is "new," in the sense that it was not
previously considered; however, such evidence, when viewed by
itself, or along with evidence previously submitted, it is not so
significant that it must be considered to fairly decide the merits
of this claim. 38 C.F.R. 3.156(a) (1999). Such evidence simply
shows

- 7 -

that the veteran continues to have complaints of headaches and
sinus problems, as did the evidence at the time of last final
denial of each claim. The newly submitted evidence does not,
however, medically demonstrate that the veteran currently has a
disability involving a deviated nasal septum that is in any way
related to service or that he currently has residuals of his in-
service submucous resection. Thus, none of the additional medical
evidence is "material" to the veteran's claim for service
connection.

Turning next to the lay evidence of record, the Board notes that
veteran has submitted his own statements concerning complaints of
sinus problems and headaches since the in-service submucous
resection for correction of the deviated nasal septum; however,
such complaints were all on record prior to the 1989 denial. Thus,
these statements are, essentially, cumulative of evidence
previously considered, and, hence, by definition, are not new.
Regarding the veteran's 1996 statements concerning in- service
trauma to his nose and reports of problems since, the Board notes
that a disability related to a deviated nasal septum was not
substantiated by the 1997 examination report or by any other
medical record added to the file since 1989. In fact, as noted
above, the 1997 examination. report revealed that the veteran's
nose and nasal passages were normal.

Significantly, the Board notes that, as a layperson without the
appropriate medical training or expertise, the appellant cannot
competently render a medical opinion to support his claim. See
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). For those
reasons, lay assertions of medical causation, alone, even if new,
can never serve as a predicate to reopen a previously disallowed
claim. See Moray v. Brown, 5 Vet. App. 211, 214 1993).

In view of the foregoing, the Board must conclude that none of the
evidence received subsequent to the June 1989 RO decision, when
viewed either alone or in light of the evidence previously of
record, tends to indicate that disability involving a deviated
nasal septum is in any way related to service, or that the veteran
currently suffers from residuals of his in-service surgery. As
such, none of the evidence is new and material for the purpose of
reopening the claim.

- 8 - 

The Board is aware of no circumstances in this matter that would
put the VA on notice of the existence of any additional relevant
evidence that, if obtained, would provide a basis to reopen the
claim. McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997);
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996). Furthermore, the
Board finds that any duty to inform the veteran of the evidence
necessary to complete his application to reopen his claim for
service connection for a disorder related to a deviated nasal
septum have been met. Id, 38 U.S.C.A.  5103(a) (West 1991); Graves
v. Brown, 8 Vet. App. 522, 524 (1996).

Because the veteran has not fulfilled his threshold burden of
submitting new and material evidence to reopen his finally
disallowed claim, the benefit-of-the-doubt doctrine is not
applicable. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

As a final point, the Board notes that, in addition to considering
whether the veteran had submitted evidence that was new, and
relevant and probative, ill the December 1997 RO decision and June
1998 statement of the case, the RO also referred to a third
criterion (formerly considered by the Board in accordance with the
Court's case law) that in order to reopen a claim, the new
evidence, when viewed in the context of all the evidence, both new
and old, must create a reasonable possibility of a change in
outcome of the case on the merits. See Evans, 9 Vet. App. at 283,
citing Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991). However,
the Federal Circuit, in Hodge, held that there was no such legal
requirement. See also Elkins. That notwithstanding, the Board finds
that the RO's action is not prejudicial to the veteran, since, for
the reasons noted above (i.e., that no new and probative evidence
has been submitted), the outcome is the same whether the claim is
Considered under the test utilized by the RO, or the correct "new
and material" standard set forth in 38 C.F.R. 3.156(a) (1999).
Thus, to remand this case to the RO for consideration of the
correct legal standard for reopening claims would be pointless and,
in light of the above discussion, would not result in a
determination favorable to the veteran. See VAOPGCPREC 16-92
(O.G.C. Prec. 16-92), 57 Fed. Reg. 497,47 (1992).

9 -

ORDER

In the absence of new and material evidence, the petition to reopen
the claim for service connection for disability involving a
deviated nasal septum is denied.

REMAND

The Board has carefully reviewed the claims file and unfortunately
finds that, for varying reasons, each of the remaining claims must
be remanded for additional development.

With respect to the issues regarding whether the veteran has
submitted new and material evidence to reopen claims for service
connection for sinusitis, a left knee problem, a left shoulder
problem, and a lung problem to include bronchitis, and the issues
of entitlement to service connection for myositis, rhinitis, and a
disorder of the left hand/wrist the Board reiterates, as was noted
in the introduction, that these issues were perfected for appellate
review in July 1998. The Board observes that numerous VA medical
records were received at the VA in January 1999, March 1999, and
August 1999. In addition, the Board notes that in November and
December 1999, the veteran was afforded pertinent VA examinations.
Although the RO considered the findings of these VA medical records
and VA examination reports when it increased the evaluation of his
anxiety disability to 30 percent in January 2000, it did not
consider the findings insofar as they related to the other issues
placed on appeal before the Board in July 1998 (relating to
sinusitis, a left knee problem, a left shoulder problem, a lung
problem to include bronchitis, myositis, rhinitis, and a disorder
of the left hand/wrist). Because the VA records and the VA
examination reports contain findings pertinent to each of these
issues, the RO must consider these claims in light of such
evidence, and thereafter issue to the veteran a Supplemental
Statement of the Case (SSOC) explaining its bases for the decision.
See 38 C.F.R. 19.31 (1999).

As regards the veteran's claim for a higher evaluation for his
anxiety disorder, the

- 10 -

Board also notes, preliminarily, that such claim is well grounded
based upon the veteran's assertions of increased disability. See
Caffrey v. Brown, 61 Vet. App. 377, 381 (1994); Proscelle v.
Derwinski, 2 Vet. App. 629, 631-632 (1992).

As noted above in the introduction, the Board remanded this issue
in December 1998 for additional development to include VA
psychiatric examination. When previously remanding this claim, the
Board specifically requested, among other things, that the examiner
clarify whether or not the veteran was unemployable due solely to
his service-connected anxiety disorder, and, if not, the examiner
was asked to give an opinion as to the extent to which the anxiety
disorder contributed to the veteran's unemployability.

In accordance with the remand, the veteran underwent a VA
examination in November 1999. However, the examining physician's
comments on the examination report do not indicate the extent, if
any, to which the veteran's service- connected anxiety disorder
results in unemployability. The RO subsequently increased the
veteran's evaluation to 30 percent, based on outpatient treatment
records. That action notwithstanding, the report of the examination
conducted in November 1999 does not comply with the terms of the
prior remand. The Court has specifically mandated that a remand by
the Board confers on the veteran, as a matter of law, the right to
compliance with the remand instructions, and imposes upon VA a
concomitant duty to ensure compliance with the terms of the remand.
See Stegall v. West, 11 Vet. 268 (1998). The Court has indicated,
moreover, that if the Board proceeds with final disposition of an
appeal, and the remand orders have not been complied with, the
Board itself errs in failing to ensure compliance. Id.

Under these circumstances, the Board finds that the RO should
schedule the veteran to a undergo new psychiatric examination, as
previously requested, to ascertain an assessment as to the severity
of his service-connected anxiety disorder, to include the impact of
that disorder on his ability to obtain and retain substantially
gainful employment. The Board is cognizant that, while the matter
was in remand status, the RO made arrangements for the veteran to
undergo psychiatric evaluation on three separate occasions, and
that on each occasion, the veteran failed to report to the
examination. As further examination is needed to properly
adjudicate the

- 11 -

veteran's claim for a higher evaluation for psychiatric disability
(as well as his claim for total rating, as addressed below), the
veteran is hereby notified that failure to report to the future
scheduled examination could well result in the denial of his
claims. See 38 C.F.R. 3.655.

As regards the claim for a total rating, the Board finds that such
claim is inextricably intertwined with his other claims on appeal,
particularly, his claim for an increased rating for his service-
connected anxiety disorder. See Harris v. Derwinski, 1. Vet. App.
180 (1991). Therefore, the RO should reconsider the claim for a
total disability rating for compensation based on individual
unemployability, due to service-connected disability, after the
aforementioned issues have been considered and in light of all of
the medical evidence of record.

While the Board regrets that a second remand will further delay a
decision on the issues on appeal, the Board finds that such action
is necessary to ensure that all due process requirements are met.

In light of the foregoing, the case is hereby REMANDED to the RO
for the following actions:

1. The RO should obtain and associate with the claims file any
pertinent outstanding records of treatment pertaining to the
veteran. This should specifically include any outstanding records
of VA medical care, especially since August 1999, and from any
other facility or source identified by the veteran. However., if
any requested records are not available, or the search for any such
records otherwise yields negative results, that fact should clearly
be documented in the claims file.

2. After associating with the claims file all available records
received pursuant to the above-requested development, the veteran
should be afforded a VA

- 12 -

psychiatric examination to determine the full nature and extent of
the disability due to his anxiety disorder. It is imperative that
the physician who is designated to examine the veteran reviews the
evidence in his claims folder, including a complete copy of this
REMAND. All tests and studies deemed necessary (to include
psychological testing) should be accomplished, and all clinical
findings should be set forth in detail. Regarding the latter, the
examiner should specifically render findings with respect to the
existence and extent or frequency of memory loss; depressed mood;
anxiety; panic attacks; sleep impairment; impaired judgment,
speech, impulse control and/or thought processes; neglect of
personal hygiene and appearance; suicidal ideation; and delusions
or hallucinations. The examiner also should render a multi-axial
diagnosis, including assignment of a GAF score. If more than one
psychiatric disorder is diagnosed, the examiner should indicate the
percentage or portion of the score representing impairment due to
the service-connected[ disorder. The examiner must also provide an
assessment of the extent to which the veteran's s service-
connected disability impairs his ability to obtain and retain
substantially gainful employment. All examination findings, along
with the complete rationale underlying any conclusions drawn or
opinions expressed (to include, as appropriate, citation to
specific evidence in the record) should be set forth in a
typewritten report.

3. To help avoid future remand, the RO should ensure that all
requested development has been completed (to the extent possible)
in compliance with this REMAND. If any action is not undertaken, or
is taken in a deficient

- 13 - 

manner, appropriate corrective action should be undertaken. See
Stegall v. West, 11 Vet. App. 268 (1998).

4. After completion of the foregoing requested development, and
after completion of any other development deemed warranted by the
record, the RO should readjudicate all of claims on appeal in light
of all applicable evidence of record and all pertinent legal
authority, to include the provisions of 38 C.F.R 3.655. The RO must
provide adequate reasons and bases for all its determinations,
citing to all governing legal authority and precedent, and
addressing all issues and concerns that are noted in this REMAND.

5. If any benefits sought on appeal continue to be denied, the RO
must furnish to him and his attorney a supplemental statement of
the case and give them the appropriate opportunity to submit
written or other argument in response thereto before his case is
returned to the Board for further appellate consideration.

The purpose of this REMAND is to ensure that all due process
requirements are met, and to accomplish additional development and
adjudication; it is not the Board's intent to imply whether the
benefits requested should be granted or denied. The veteran need
take no action until otherwise notified, but he has the right to
submit additional evidence and argument on the matter or matters
the Board has remanded to the regional office. See Kutscherousky v.
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v.
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or

14 -

other appropriate action must be handled in an expeditious manner.
See The Veterans' Benefits Improvements Act of 1994, Pub. L. No.
103-446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West
Supp. 1999) (Historical and Statutory Notes). In addition, VBA's
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45
and 38.02-38.03.

JACQUELINE E. MONROE 
Member, Board of Veterans' Appeals



